Citation Nr: 9935866	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  96-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Army from April 29, 1980 
to June 23, 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  
In that decision the RO continued a disability rating of zero 
percent for chondromalacia of the right knee.  The veteran 
perfected an appeal of the December 1995 decision.

The Board notes that in a May 1997 rating action, the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO) increased the disability evaluation of the 
veteran's chondromalacia of the right knee from a 0 percent 
rating to a 10 percent rating.  

The current award is less than the maximum evaluation 
available and consequently the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.  

2.  Chondromalacia of the right knee is manifested by pain on 
motion and no more than slight limitation of motion.  There 
is no showing of subluxation or instability and there is no 
dysfunction exhibited by deformity, spasm or atrophy.  


CONCLUSION OF LAW

The criteria for a disability rating for in excess of 10 
percent for chondromalacia of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records indicated that the veteran was seen 
for complaints of right knee pain in May and June 1980.  She 
stated that in May 1980 she fell and injured her knee.  Upon 
examination, there was some swelling of the right patella, 
her range of motion was normal, there was no apparent 
instability, and there was mild crepitation.  She was 
diagnosed with chondromalacia of the right knee.  

A June 1995 private medical report showed that the veteran 
fell on her knee in June 1995.  On examination, her right 
knee had no obvious deformity, there was some medial joint 
line tenderness, and she had a full range of motion.  There 
was a slight anterior drawer and some medial laxity with 
ligament testing.  Neurovascular was intact.  An X-ray report 
of the knee showed a questionable spur over the medial tibial 
tuberosity, other that that the X-ray was within normal 
limits.  The physician diagnosed her with chronic right knee 
pain secondary to multiple ligament injuries and possible 
medial cartilage injury.

In November 1995, the veteran submitted a June 1995 statement 
from a private physician reflecting that she had right knee 
pain and a possible medial meniscus injury.  According to the 
private physician, the veteran's X-ray findings were within 
normal limits but she needed to have an arthroscopy.  

An October 1995 report from a VA Medical Center (VAMC) noted 
that the veteran had complained of right knee pain for the 
past two months.  Upon examination, she had a good range of 
motion, no swelling, no instability and no joint line 
tenderness.  The impression was chondromalacia of the right 
patella.  

A March 1996 VA treatment report indicated that the veteran 
was treated for right knee pain, given crutches and a 
prescription for pain medication.  

During a June 1996 VA orthopedic examination the veteran 
complained of bilateral knee pain.  Upon examination, the 
examiner reported a range of motion of zero to 140 degrees 
bilaterally without any pain or discomfort.  The veteran 
walked without a limp and had a normal toe and heel gait.  
The examiner noted that as she squatted down and came back up 
again, there was a snapping noise in the right knee.  Her 
ligaments were strong and intact without evidence of laxity 
or ligamentous instability.  McMurray and pivot shift tests 
were negative.  There was no tenderness anywhere around the 
knee including the patella or the joint lines.  There was no 
effusion or swelling on either side.  The examiner noted that 
tests for chondromalacia were all normal and tracking of the 
patella was normal bilaterally and there was no increased 
mobility of either patella.  An X-ray report showed no 
abnormalities of the right knee.  The VA physician concluded 
that the veteran might have a small loose body underneath or 
some mild damage to the cartilage surface of the patella.  

During a February 1997 VA examination, the veteran complained 
of right knee pain.  She stated that during the past two 
years her knee pain has increased.  She reported that if she 
kept the knee in one position the pain increased in severity 
and as a result she would have difficulty walking.  She also 
complained of buckling and giving way, stiffness, and locking 
of the right knee.

Upon physical examination, there was tenderness along the 
lateral border of the patella, the patella tendon was 
literally displaced and the patella rode high and to the 
outside.  There was pain on compression of the patella 
against the femoral condyle although there was minimal 
crepitation.  The examiner noted no instability on anterior 
posterior stress or medial lateral stress.  There were no 
signs of atrophy, no swelling, and a McMurray test was 
negative.  It was concluded that the veteran had 
chondromalacia of the patella with laterally displaced tibial 
tubercle with a lot of symptomatic complaints but with 
minimal objective findings besides the laterally displaced 
tibial tubercle.  An X-ray report revealed no evidence of any 
bony or joint abnormalities.

In February 1998, the veteran had arthroscopic surgery.  A 
February 1998 VAMC hospital report showed that before surgery 
the suprapatellar pouch was normal, the patellofemoral joint 
was also normal, and in the medial compartment there was a 
small tear anterior horn of the medial meniscus.  The rest of 
the meniscus was normal and intact.  The lateral compartment 
also seemed normal.  

During surgery, the flap of the anterior horn medial mensicus 
was shaved and the knee joint was thoroughly irrigated.  
There veteran was discharged from the hospital without any 
complications.  

A May 1998 VA treatment record showed that the veteran 
complained of right knee pain.  Upon examination, she had 
full active range of motion and functional strength.  She 
walked without gait deviation and had right knee tenderness.  

In June and August 1998 the RO sought authorization from the 
veteran in order to obtain all of her medical records from a 
private hospital.  As of this date no reply has been received 
from the veteran.  

In August and November 1998 the veteran was treated at a VAMC 
for right knee pain.  On examination, there was no swelling 
of the right knee but it was tender to palpation.

During a June 1999 VA examination, the veteran complained of 
right knee pain that rated as an eight or nine.  She told the 
examiner that she notices her pain especially during the 
middle of the night.  She also reported that when walking the 
pain does not bother her, it only bothers her after she has 
stopped walking.  She stated that after the arthroscopic 
surgery, she was given physical therapy to strengthen her 
thigh.  She did the exercises for one week and she is taking 
pain medications, but currently her pain is worse.  

Upon examination of the right knee, there was full extension, 
flexion from zero to 120 degrees with pain, passive range of 
motion for flexion was zero to 140 degrees.  There was 
tenderness on the inferior pole of the patella when the 
patella was pushed down from upwards and no swelling was 
noted.  Lachman and McMurray tests were negative and there 
were no sensory disturbances around the right knee.  An 
arthroscopic scar was seen and on examination of the feet, no 
callosities nor ulcers were seen.  The veteran wore walking 
shoes and she walked into the room without using crutches.  
The examiner noted that she had a normal gait.  The diagnosis 
was tendinitis.  

A June 1999 VAMC report showed that the veteran complained of 
right knee pain.  The examiner noted chronic joint pain and 
no effusion.  The veteran was diagnosed with chronic knee 
pain.  An X-ray report revealed no evidence of bony or joint 
abnormalities.  

A July 1999 VA examination report reflects findings identical 
with the June 1999 VA physical examination report.  

II. Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis, 
and degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. § 
4.6 (1998).  The Rating Schedule provides that the range of 
motion of the knee is zero degrees on extension to 140 
degrees on flexion.  38 C.F.R. § 4.71, Plate II (1999).  

Diagnostic Code 5259 for cartilage, semilunar, removal of, 
symptomatic, may be rated as 10 percent.  Diagnostic Code 
5258 for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint may 
be rated as 20 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a noncompensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 15 
degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Analysis 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded several 
examinations during the period in question and pertinent 
treatment records were obtained and associated with the 
claims folder.  No further assistance is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

The veteran's right knee disorder is manifested by pain and 
slight limitation of motion.  Under Diagnostic Code 5259, a 
10 percent disability rating applies if the knee disorder is 
manifested by the removal of semilunar cartilage that is 
symptomatic and a 20 percent disability rating applies if the 
knee disorder is manifested by a dislocated semilunar 
cartilage, with locking, pain, and effusion into the joint.  
The evidence does not clearly show that the repair of the 
medial meniscus was due to the service-connected 
chondromalacia.  However, even if it were, there is no 
showing of dislocation of semilunar cartilage with locking, 
pain, or effusion of the joint.  The Board finds, therefore, 
that entitlement to a higher rating under Diagnostic Code 
5258 or 5259 is also not warranted.  

In accordance with Diagnostic Codes 5260 and 5261, a rating 
of 10 percent applies if flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  The 1999 VA examination 
shows the veteran's range of motion (active) as flexion from 
zero to 120 degrees with pain, (passive) flexion from zero to 
140 degrees, and there was full extension of the right knee.  
Based on this evidence, the Board finds that entitlement to 
compensable disability ratings under Diagnostic Code 5260 and 
5261 are not warranted.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran experiences pain on motion 
of the right knee.  A compensable rating pursuant to 
38 C.F.R. § 4.59 is warranted, but the demonstrable 
dysfunction caused by pain does not exceed that which would 
warrant a minimal compensable rating.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 10 percent for the 
right knee disability.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The Board finds that a separate 10 percent evaluation is not 
warranted under Diagnostic Code 5257.  According to 
Diagnostic Code 5257, a 10 percent rating applies if the knee 
disorder is slight, and a 20 percent rating applies if the 
disorder is moderate.  Some laxity was observed immediately 
following the June 1995 injury, but subsequent work-ups have 
not revealed instability or subluxation to an even slight 
degree.  During the 1999 VA examination, there was no 
evidence of lateral instability or subluxation in the right 
knee.  The Board finds, therefore, that entitlement to a 
separate compensable disability rating under Diagnostic Code 
5257 is not warranted.  

After considering all possible rating criteria, the Board 
finds that no more than a 10 percent rating under Diagnostic 
Code 5024 and 38 C.F.R. § 4.59 is warranted for the right 
knee disability.  

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in the joint if the 
disability is noncompensable under the diagnostic code 
pertaining to limitation of motion.  A 10 percent rating is 
currently in effect for the right knee disorder.  The Board 
finds, therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain and tendinitis, the 
evidence shows that there are no other functional limitations 
resulting from the right knee disorder.  In light of the 
absence of compensable limitation of motion, the Board finds 
that the functional limitations imposed by the right knee 
disability are appropriately compensated by the 10 percent 
rating that has been assigned under Diagnostic Codes 5003 and 
5024. 

The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 10 percent for chondromalacia 
of the right knee.  

ORDER

The claim of entitlement to an evaluation greater than 10 
percent for chondromalacia of the right knee is denied.




____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 



